DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims claim, “generating, based on the predetermined combination rule, at least one rule-specified source file subset containing an empty file, as the at least one source file subset containing an empty file.”.  This claim claims generating a empty source file base on a rule.  However, this empty file is never used in any way.  It is unclear to the examiner what this empty source file is and what it is meant to be used for. 

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims claim, “wherein each source file subset of the at least one source file subset is a subset of a rule-specified source file subset of the at least one rule-specified source file subset.”.  Currently this limitation is unclear to the examiners. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea without significantly more. Claim 1 claims, “combining  a plurality of source files in the source file set into at least one source file subset…”.  The limitation of “combining”, under its broadest reasonable interpretation, covers the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Nothing in the claimed elements preclude this step from practically being performed in the mind.  Therefore claim 1 recites an abstract idea.
	None of the additional elements integrate the judicial exception into a practical application.  The step of “acquiring a source file set” is nothing more than an insignificant pre-solution activity and is mere data gathering (See MPEP 2106.05 (g)).  The step of “compiling each source file subset...”, is nothing more than insignificant post-solution activity.  Compiling is a well-understood, routine, conventional activity (MPEP 2106.05(d)).  Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception for the reasons as discussed above with respect to a practical application.  Therefore the claim is not patent eligible. 

	Claim 2, claims “determining the predetermined combination rule...”.  This claim claims additional limitations of the abstract idea “Mental Process”.  Nothing in the claimed elements preclude this step from being performed in the mind and none of the additional elements integrate the judicial exception into a practical application. 

	Claim 3, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

	Claim 4, claims “combining the plurality of source files into at least one source file subset based on at least one rule…”.  This claim claims additional limitations of the abstract idea “Mental Process”.  Nothing in the claimed elements preclude this step from being performed in the mind and none of the additional elements integrate the judicial exception into a practical application. 
	
Claim 5, claims “generating, based on the predetermined combination rule, at least one rule-specified source file containing an empty file…”.  This claim claims additional limitations of the abstract idea “Mental Process”.  Nothing in the claimed elements preclude this step from being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.

 Claims 6, claims “compiling a source file subset as a whole in response to determining…”,
is nothing more than insignificant post-solution activity.  Compiling is a well-understood, routine, conventional activity (MPEP 2106.05(d)).

Claim 7, claims “determining that a name of the source file subset is different…”.  This claim claims additional limitations of the abstract idea “Mental Process”.  Nothing in the claimed elements preclude this step from being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.

Claim 8, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim 9, claims “deleting an existing combined source file subset with the same name…”.  This claim claims additional limitations of the abstract idea “Mental Process”.  Nothing in the claimed elements preclude this step from being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.

Claims 10, claims “compiling a source file in the source file set…”,  is nothing more than insignificant post-solution activity.  Compiling is a well-understood, routine, conventional activity (MPEP 2106.05(d)).

Claims 11-20, contain similar limitations to claims 1-10.  Therefore claims 11-20 are rejected for the same reasons as claims 1-10.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liberant et al. (US 20140282438 A1) further in view of Kubota et al. “To Unify or Not to Unify: A case Study on Unified Builds (in WebKit)”.

As per claim 1, Liberant teaches the invention as claimed including, “A method for compilation, comprising: 
acquiring a source file set containing source files in a type;
combining a plurality of source files in the source file set into at least one source file subset, based on a predetermined combination rule associated with the source file set; and”
Liberant teaches the generation of a unity file (source file subset) including a plurality of source files (0054).  Also see paragraph 0041.  Figure 4 shows a plurality of source files being used to create a unity file 7.  Also see figure 6 (605). 
“compiling each source file subset of the at least one source file subset as a whole.”
The unity file is then compiled (0054).    Also see 0042 and figures 4 and 6.  
However Liberant does not explicit teach, “combining a plurality of source files in the source file set into at least one source file subset, based on a predetermined combination rule associated with the source file set;”
Kubota et al. teaches a method of modifying Webkit to use a unification strategy that includes using source files that meet unify rules.  These rules include high header similarities, significant difference in compile time, not frontend intensive, same directory, and bundle up to eight source files (“4.5 RQ5: How can we improve unified builds (in WebKit)?”, paragraphs 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liberant with Kubota et al. because they both teach generating a unified source file to reduce total build time.  Kubota et al. teaches a method to improve unified builds.  This will allow faster builds and rebuilds and would have been obvious to try.

As per claim 2, Kubota et al. further teaches, “The method of claim 1, further comprising: determining the predetermined combination rule associated with the source file set based on the type of the source file set.”
Kubota et al. teaches a method of modifying Webkit to use a unification strategy that that includes using source files that meet unify rules.  These rules include high header similarities (therefore the source files must be the same type), significant difference in compile time, not frontend intensive, same directory, and bundle up to eight source files (“4.5 RQ5: How can we improve unified builds (in WebKit)?”, paragraphs 1-9).
  
As per claim 3, Kubota et al. further teaches, “The method of claim 1, wherein the predetermined combination rule is generated based on at least one of a time for compiling the source file, a size of the source file, a size of the source file compiled, and a conflict status of the source file during combination and compilation.”
Kubota et al. teaches a method of modifying Webkit to use a unification strategy that that includes using source files that meet unify rules.  These rules include high header similarities, significant difference in compile time, not frontend intensive, same directory, and bundle up to eight source files (“4.5 RQ5: How can we improve unified builds (in WebKit)?”, paragraphs 1-9).

As per claim 4, Kubota et al. further teaches, “The method of claim 1, wherein the combining a plurality of source files in the source file set into at least one source file subset comprises: 
combining the plurality of source files into the at least one source file subset based on at least one rule-specified source file subset indicated by the predetermined combination rule, wherein each source file subset of the at least one source file subset is a subset of a rule-specified source file subset of the at least one rule-specified source file subset.”
  Kubota et al. teaches a method of modifying Webkit to use a unification strategy that automatically generates unified source files meeting the following rules.  These rules include high header similarities, significant difference in compile time, not frontend intensive, same directory, and bundle up to eight source files (“4.5 RQ5: How can we improve unified builds (in WebKit)?”, paragraphs 1-9).  Also see figure 3.

As per claim 10, Kubota et al. further teach, “The method of claim 1, further comprising: compiling a source file in the source file set, wherein the source file is not contained in the at least one source file subset.”
As can be seen in figure 3 s1 and s2 are combined in to a unity file and s3 is not.  The unity file and s3 are then compiled together.  Also see (“4.5 RQ5: How can we improve unified builds (in WebKit)?”, paragraphs 1-9).  This teaches that not all files are chosen to be unified.  

As per claim 11-14 and 19-20, claims 11-14 and 19-20 are rejected for the same reasons as claims 1-4 and 10.  Therefore, claims 11-14 and 19-20 are rejected for the same reasons as claims 1-4 and 10. 


Claims 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liberant et al. (US 20140282438 A1) and of Kubota et al. “To Unify or Not to Unify: A case Study on Unified Builds (in WebKit)” as applied to claims 6 and 16 above, further in view of Sigmon et al. (US 2020/0326936 A1).

As per claim 6, Liberant and Kubota et al. further teach, “The method of claim 1, wherein the compiling each source file subset of the at least one source file subset as a whole comprises: compiling a source file subset as a whole in response to determining that a content contained in the source file subset is different from that contained in an existing combined source file subset.”
 See Liberant, the unity file is then compiled (0054).    Also see 0042 and figures 4 and 6.  
Also see Kubota et al. Figure 3.
However, Liberant and Kubota et al. do not explicitly appear to teach, “in response to determining that a content contained in the source file subset is different from that contained in an existing combined source file subset”
Sigmon et al. teaches, distributed servers are configured to initiate a build process during which the changed source code files are compiled (0057).  Sigmon teaches determining at least one changed file within the subset of files configured for on-soil compilation.  A change file is determined by comparing a file with previous files stored within the version control repository.  A hash algorithm can be implemented and is used to generate a value in response to processing each changed mainframe file within the version control repository.  Value generated by the hash algorithm are compared such that different values indicate that the file has been changed (0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liberant and Kubota et al. with Sigmon et al. because all teach source file compilation.  Liberant teaches the unity build module can perform a full unity build in an instance in which one or more new files are added to a project or one or more files are removed from a project.  In a instance in which one or more new files are added to a project, the unity build module will include any new source file in a unity file and the unity build module will perform a full unity build that includes the new files for the software build (0047-0048).  Sigmon et al. teaches using a hash of a file to determined if it has been change by comparing it to previous files in the repository and if there it a change to compile the new file.  Therefore, it would have been obvious for Liberant to check its generated unity file (source file subset) using a hash to determine if it has been changed and compile the unity file based on it being different.    This would allow the system to only compile a unity file if it has changed, saving the system time and resources from compiling a unity file when its not needed and would have been obvious to try.    

As per claim 7, Sigmon et al. further teaches, “The method of claim 6, wherein the determining that a content contained in the source file subset is different from that contained in an existing combined source file subset comprises:
determining that a name of the source file subset is different from a name of the existing combined source file subset.”
Sigmon et al. teaches, distributed servers are configured to initiate a build process during which the changed source code files are compiled (0057).  Sigmon teaches determining at least one changed file (source file subset) within the subset of files configured for on-soil compilation.  A change file is determined by comparing a file with previous files stored within the version control repository.  A hash algorithm can be implemented and is used to generate a value in response to processing each changed mainframe file within the version control repository.  Values generated by the hash algorithm are compared such that different values indicate that the file has been changed (0070).
  
As per claim 8, Sigmon et al. further teaches, “The method of claim 7, wherein the name of the source file subset is generated based on the predetermined combination rule.”
Sigmon et al. teaches, distributed servers are configured to initiate a build process during which the changed source code files are compiled (0057).  Sigmon teaches determining at least one changed file (source file subset) within the subset of files configured for on-soil compilation.  A change file is determined by comparing a file with previous files stored within the version control repository.  A hash algorithm can be implemented and is used to generate a value in response to processing each changed mainframe file within the version control repository.  Values generated by the hash algorithm are compared such that different values indicate that the file has been changed (0070).   The examiner states that since a hash is used to identify and differentiate a file then the hash is the file name.  
The examiner further states that Liberant and Kubota et al. together teach the creation of a unity file.  The unity file would need to be named.  Therefore, it would have been obvious to one of ordinary skill for the file to be given a name using a hash algorithm.  This will secure the file and allow the system to know if the file has been changed and would have been obvious to try. 
As per claims 16-17, claims 16-17 contains similar limitations to claims 6-7.  Therefore claims 16-17 are rejected for the same reasons as claims 6-7.
	
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liberant et al. (US 20140282438 A1), Kubota et al. “To Unify or Not to Unify: A case Study on Unified Builds (in WebKit)” and Sigmon et al. (US 2020/0326936 A1) as applied to claims 6 and 16 above, further in view of Isoda (US 2012/0314262 A1).

As per claim 9, Liberant, Kubota et al. and Sigmon et al. do not explicitly appear to teach, “The method of claim 6, further comprising: 
deleting an existing combined source file subset with the same name as the source file subset.”
Isoda  teaches if the same file name exists the existing file is deleted.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liberant with Isoda because two files having the same name cannot exist at the same time in the same directory.  Therefore, if a new file comes in the old file can be deleted to allow the new file with the same name to be saved.  This is nothing but a design choice and would have been obvious to try. 

As per claim 18, claims 18 contains similar limitations to claim 9.  Therefore, claim 18 is rejected for the same reasons as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199